Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
With regards to representative Claim 1 (Claim 12 is subject to a similar eligibility analysis), the claim recites:
A test and measurement instrument, comprising: an interface configured to receive one or more preconditions for data acquisition, the one or more preconditions defining one or more rules to which data received during the data acquisition is to conform; and one or more processors configured to: receive the one or more preconditions for data acquisition, determine whether the test and measurement instrument can be configured to implement the one or more preconditions for data acquisition, configure the test and measurement instrument to implement the one or more preconditions for data acquisition when the test and measurement instrument can be configured to implement the one or more preconditions for data acquisition, and generate one or more alerts when the test and measurement instrument cannot be configured to implement the one or more preconditions for data acquisition.
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
The highlighted limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors configured to: receive the one or more preconditions for data acquisition”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, making a determination based on “receiving the one or more preconditions for data acquisition” in the context of this claim encompasses the user manually making the determination.  
The examiner concluded that this judicial exception is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the 
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application and/or it/they does/do not impose any meaningful limits on practicing the abstract idea. 
For example, additional elements/steps of an “interface configured to receive one or more preconditions for data acquisition”, “configure the test and measurement instrument to implement the one or more preconditions for data acquisition” (Claim 1) as well as “configuring the test and measurement instrument to implement the one or more preconditions for data acquisition” and “generating one or more alerts” and (Claim 12) are generically recited and represent examples of extra-solution activity that does not meaningfully limits the exception.
The additional elements/steps of “one or more processors” is generic computer components that does not reflect an improvement in the functioning of a computer and are not qualified for particular machine.  
The additional element in the preamble of ““test and measurement instrument” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea. 
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

For example, one or more processors are features that well-understood and purely conventional or routine in the relevant art, and they are recited at a high level of generality without adding “significantly more” to the application of the abstract idea.  As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
The step of an interface configured to receive one or more preconditions for data acquisition and generating an alert are examples of well-understood/conventional technology as evidenced from a prior art of record and are insignificant extra-solution activity that does not meaningfully limits the exception.
		Therefore, the claims are not patent eligible.
With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims either just extend the abstract idea of the independent claim(s) (Claims 2, 4, 7-11, 13, 16, 18, and 20) or recite further additional elements such as generating an alert (Claims 3, 12, 14, and 19) or generically reciting an interface (4, 5, and 8) that are not meaningfully limit the abstract idea, as explained above, and, therefore, comprise no additional elements that incorporate the abstract idea into a 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Kohls et al. (US 2008/0082015), hereinafter ‘Kohls’ in view of Jani Hyvonen et al. (US 2011/0119473), hereinafter ‘Hyvonen’.

With regards to Claim 1, Kohls discloses a test and measurement instrument (FIG. 1 illustrates an embodiment of the ECG acquisition device 30 [0020]; analysis system 80 [0028]), comprising: an interface (graphical user interface (GUI) 94 [0028]) configured to receive one or more preconditions for data acquisition (loading the in order to perform the above analysis, emphasis added; determine whether the test and measurement instrument can be configured to implement the one or more preconditions for data acquisition (Steps 54-58-59, Fig.3), configure the test and measurement instrument to implement the one or more preconditions for data acquisition when the test and measurement instrument can be configured to implement the one or more preconditions for data acquisition (“Collect More Data” command, Fig.3), i.e. implying appropriately configured system to “implement the one or more preconditions for data acquisition”, emphasis added) .
Kohls also discloses generating one or more alerts when the test and measurement instrument is not appropriately configured to implement the one or more preconditions for data acquisition (A pre-conditioned ECG system and method includes 
However, Kohls does not explicitly teach generating one or more alerts when the test and measurement instrument cannot be configured to implement the one or more preconditions for data acquisition.
Hyvonen discloses generating an alert when hardware cannot be configured to match the configuration rules and current settings [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Hyvonen to generate one or more alerts when the test and measurement instrument (hardware, Hyvonen) cannot be properly configured to implement the sought configuration comprising configuration rules such as, for example, the one or more preconditions for data acquisition as discussed in Kohls, to alert a user that the configuration rules and the current settings do not match (Hyvonen, [0022]). 

With regards to Claim 2, Kohls discloses that the one or more preconditions are static preconditions (The pre-conditioned ECG system and method also includes a pre-set buffer configured to hold a preset length of ECG data, and further configured to hold pre-set ECG parameters such as mean R-R interval, standard deviation of R-R interval [0005]).
 
With regards to Claim 6, Kohls further discloses the interface is a user interface [0028].

With regards to Claim 7, Kohls further discloses the one or more preconditions are conditional (Step 56, Fig.3). 

With regards to Claim 8, Kohls further discloses a memory configured to store the one or more preconditions for data acquisition (storage medium 88, database 90, Fig.6; The pre-conditioned ECG system and method also … further configured to hold pre-set ECG parameters such as mean R-R interval, standard deviation of R-R interval, or simple rhythm analysis [0005]), wherein the interface (94, Fig.6) is further configured to receive the one or more preconditions for data acquisition from the memory (ECG leads 84, processing device 86, connected to database 90 and storage medium 88, Fig.6; The ECG acquisition device further comprises of a data storage medium and a processor, the data storage medium configured to store the set of instructional data, and the processor configured to read and execute the set of instructional data [0006]; also, [0008-0009, 0028-0029]). 

With regards to Claim 12, Kohls in view of Hyvonen discloses the claimed limitations as discussed in Claim 1.

Claim 13, Kohls in view of Hyvonen discloses the claimed limitations as discussed in Claims 2 and 12.

With regards to Claim 16, Kohls in view of Hyvonen discloses the claimed limitations as discussed in Claims 7 and 12.

Claims 3, 4, 9, 11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Hyvonen, and further in view of Harry M. Gilbert (US 2010/0010702), hereinafter ‘Gilbert’.

With regards to Claim 3, Kohls in view of Hyvonen discloses the claimed invention as discussed in Claim 1.
Kohls additionally discloses the one or more preconditions are dynamic preconditions, and the one or more processors are further configured to: receive data during the data acquisition (In some other cases, the pre-condition can be adjusted to wait for certain events to happen before analyzing current data segment [0025]).
However, Kohls does not specifically disclose determine whether the received data conforms to the one or more preconditions; and generate one or more alerts when the data does not conform to the one or more preconditions.
Gilbert discloses the one or more preconditions are dynamic preconditions (the diagnostic test sequence optimizer 18 can dynamically reorder the test procedure sequence during test execution based on an interrelation of two or more symptoms. For 


With regards to Claim 4, Kohls in view of Hyvonen, and Gilbert discloses the claimed invention as discussed in Claim 3.
In addition, Kohls discloses configuring the test and measurement instrument in response to the received data (current 10 sec data, step 54, Fig. 3) and the one or more preconditions (Fig.3, Step 56 implies using pre-conditions to make a determination: “has the Prior Segment Met Pre-Conditions”); also in [0009].
Gilbert also discloses this feature (the vehicle state tracker 20 can receive feedback as described above indicating that the condition has been reversed, and can 

With regards to Claim 9, Kohls further discloses determining whether the test and measurement instrument current configuration is capable to implement the one or more preconditions for data acquisition (The system and method may analyze the current 10 seconds of ECG data when the preset parameters are met or when selected parameters are met with preset criteria [0005]). Kohls also discloses preconditions stored in the memory as discussed in Claim 8. 
However, Kohls does not specifically disclose determining a current configuration of a test and measurement instrument; and based on the current configuration, determine the one or more preconditions to store in the memory. 
Hyvonen discloses determining a current configuration of a test and measurement instrument (a comparison is performed to determine if current settings pertaining to the virtual hardware matches the configuration rules applicable to the software use case ...If the configuration rules do not match the current settings, execution of the software use case can be stopped and/or alternatively, a notification can be generated, where the notification indicates that the configuration rules and the current settings do not match [0006]) and based on the current configuration, determine the one or more preconditions (The configuration validator 130 reads the applicable configuration rules information written and set for the virtual platform submodule 110 use case and compares the configuration rules to the current settings of the virtual 
Gilbert discloses determining a current configuration; and based on the current configuration, determine the one or more preconditions to store in the memory (the vehicle state tracker 20 can receive feedback as described above indicating that the condition has been reversed, and can update the vehicle state, for example, in a memory register, to reflect an invalid setting corresponding to the condition, or precondition [0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Hyvonen, and further in view of Gilbert to determine a current configuration of a test and measurement instrument; and based on the current configuration, determine the one or more preconditions (such as preconditions that did not match in the comparison, Hyvonen, above) while storing them in the memory to use in predictably re-configuring the instrument for subsequent data acquisition as discussed in Gilbert and/or for future analysis such as in Kohls (Fig.3, Step 58). 

With regards to Claim 11, Kohls in view of Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claim 3, wherein Kohls discloses the one or more processors are further configured to receive two or more preconditions for 
However, Kohls does not specifically disclose that at least one precondition is a static precondition and at least one precondition is a dynamic precondition. 
Gilbert also discloses the one or more processors are further configured to receive two or more preconditions for the data acquisition and discloses that at least one precondition is a static precondition and at least one precondition is a dynamic precondition (The vehicle state tracker 20 can verify a current setting of the vehicle state with regard to a specific precondition (i.e. static precondition, emphasis added), or a group of current setting corresponding to a number of preconditions. If a precondition is required for the subsequent test procedure (i.e. dynamic precondition, emphasis added) and the corresponding vehicle state setting is currently not valid, the test preparation step formatter 22 can format a test preparation step for display on the display device 34 to instruct the vehicle technician to set up the required precondition or vehicle test configuration. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Hyvonen, and further in view of Gilbert  to optimize testing by using both static and dynamic preconditions (Thus, the vehicle state can be continually updated to maintain a current and accurate vehicle state that is available to the diagnostic system at any time in order to determine test preparation steps required to reconfigure the vehicle between diagnostic procedures in a diagnostic test sequence, Gilbert [0082]).

Claim 14, Kohls in view of Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 3 and 12.  

With regards to Claim 15, Kohls in view of Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 4 and 12.

With regards to Claim 17, Kohls in view of Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 8, 9, and 12.

With regards to Claim 20, Kohls in view of Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 11 and 12.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Hyvonen, and further in view of William H. Bhame et al. (US 20090300437), hereinafter ‘Bhame’.
Kohls in view of Hyvonen discloses the claimed invention as discussed in Claim 1.
Kohls further discloses the interface (The acquisition device 96 may be coupled to an electronic device 92, including a graphical user interface (GUI) 94 [0028]). 
However, Kohls does not specifically disclose the interface is a programmatic interface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Hyvonen, in further view of Bhame to use a programmatic interface as well known in the art (Since each test and monitoring end device may have a unique (or standardized) communication interface, routing/hub device 302 may be configured to accommodate a variety of physical and programmatic interfaces, Bhame [0037]). 

	
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Hyvonen, and further in view of Olav Underdal et al. (US 2008/0005628), hereinafter ‘Underdal’

With regards to Claim 10, Kohls in view of Hyvonen discloses the claimed invention as discussed in Claim 8.
Kohls also discloses preconditions stored in the memory as discussed in Claim 8. 
However, Kohls does not specifically disclose the memory is further configured to store a plurality of identifiers, each identifier indicating one or more preconditions for a particular test and measurement instrument configuration. 
Underdal discloses storing a plurality of identifiers, each identifier indicating one or more preconditions for a particular vehicle diagnostic system configuration [0025].


With regards to Claim 18, Kohls in view of Hyvonen, in further view of Underdal discloses the claimed limitations as discussed in Claims 10 and 12.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Hyvonen, and further in view of Christopher J. Kadamus et al. (US 2017/0007324), hereinafter ‘Kadamus’.
Kohls in view of Hyvonen discloses the claimed invention as discussed in Claim 12.
Kohls also discloses receiving two or more preconditions for data acquisition as discussed above. 
However, Kohls does not specifically disclose determining whether the two or more preconditions are compatible; and generating an alert when the two or more preconditions are not compatible. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Hyvonen, in further view of Kadamus to determine whether the two or more conditions (preconditions) are compatible; and generating an alert when the two or more preconditions are not compatible to ensure safety of automatic (testing) procedures.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
35 USC § 101
The Applicant argues (p.10): claim 1 includes the feature of "configur[ing] the test and measurement instrument to implement the one or more preconditions", and "generat[ing] one or more alerts". These features of claim 1 cannot be performed solely by the human mind. Claim 12 includes similar features.
The Examiner respectfully disagrees. The claim requires “Determining whether the test and measurement instrument can be configured to implement the one or more preconditions for data acquisition”.  This step, under the BRI, includes operations performed in the human mind such as making measurement/testing decisions
data type suitable for acquisition, 
disregarding some data below or above certain levels, 
tuning/calibrating the instrument, 
activating/deactivating certain features, 
noticing/acting upon alert/alarming condition, etc.  
The Examiner also notes that there is no requirement that the mental steps were performed solely in the human mind.  

The Applicant argues (p.11): The claims here clearly recite additional elements that integrate the alleged exception into a practical application. For example, claim 1 includes the feature to "configure the test and measurement instrument to implement the one or more preconditions for data acquisition." As detailed throughout the specification, configuration of the instrument may include using either the User Interface 104 or Programmatic Interface 110. Recall that the specification describes that the instrument may be controlled by knobs, buttons, and other controls typically found on the test and measurement instrument's front panel, as well as using a touchscreen that may be present on the display screen of many modern test and measurement instruments." (Application, par. [0003]). Configuration of a device is a practical application of any alleged abstract idea.
The Examiner disagrees with the above analysis. As explained above, the claim require a determination whether “configuring” step can be performed. This step, without 
The practical application is demonstrated by meaningful additional elements that are recited in the claim. The Applicant’s reference to the specification content is not sufficient. The processor and a user interface are generically recited and, therefore, are not meaningful limitations.

The Applicant argues (p.12): "In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool" (MPEP 2106.05(a)(I), citing Enfish, 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). 
In addition to Enfish, where the court held that claims were directed to an improvement to computer functionality, and thus patentable under 35 U.S.C. § 101, the Federal Circuit also agreed that an improved user interface for electronic devices could support subject matter patentability, Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., … overcoming a challenge from an alleged infringer that the claims were directed to an abstract idea of an index, and therefore unpatentable. The appellate court found that the claims, which specified a particular manner by which a summary window could be accessed, as well as requiring the window to list a limited set of data, recited a specific improvement over prior systems, resulting in an improved user interface that satisfied the second part of the second test for patentable subject matter. 
Similarly, claim 1 of the present application recites an improvement over prior systems. The test and measurement instrument of claim 1 includes a user interface that specifically receivesDocket No.: 11976-USi Page 12 of 17 Application No.: 16/003,084 “one or more preconditions for data acquisition” This feature is a concrete recitation of the type of information received by the instrument … Further, claim 1 includes one or more processors to "configure" the instrument "to implement the one or more preconditions for data acquisition". Again, this feature is a specific recitation of an improvement to test and measurement instruments… Further, claim 4 includes the feature of, when the preconditions are dynamic preconditions, the instrument configures the instrument in response to -- not only the one or more preconditions, but also configures the instrument based on the received data itself. These additional features of the claims amount to significantly more than an abstract idea of a mental process …Plus, these configuration changes are physical changes to the instrument itself. 
The Examiner disagrees with the above analogies. Receiving preconditions is not analogous to “a summary window” in Core Wireless and/or computer improvements in Enfish. 
Despite the Applicant’s interpretation, no recitation of any physical features of the user interface (“physical changes”) that are involved in configuring the instrument is present in either Claim 1 or Claim 4. As discussed in the instant application [0023]: “Embodiments of the disclosure, however, use the PI 110 to associate measurement preconditions with data acquisition, such as a waveform or measurement, rather than to control individual settings of the test and measurement instrument 100. Embodiments of the disclosure allow for commands to configure the test and measurement instrument 100 as needed to perform the data acquisition” (underlining by Examiner). This excerpt may not suggest any physical changes as argued.
Nevertheless, the prior art of record discusses user interfaces that use preconditions/rules to set up the instruments and perform “physical changes to the instrument itself” (Kohls [0028], Bhame [0028], Kadamus [0209]; Gilbert [0073, 0075, 0079, 0117, 0176], Underdal [0028, 0060]) that evidence no “improvement over prior systems”. 

35 USC § 103
The Applicant argues (p.13-14): Although Kohls describes certain preconditions to which ECG or other data may need to satisfy during the collection of data (Kohls, [0008]), none of the preconditions described by Kohls cannot be performed by Kohls' device. Therefore, Kohls' device is not 
configured to, and does not "determine whether the test and instrument can be configured to implement the one or more preconditions for data acquisition", as recited in independent claim 1. 
… Kohls' never describes a device that cannot satisfy his preconditions... Stated another way, Kohls never describes a situation where his device could not implement his preconditions …
Never in steps 54, 58, or 59 does Kohls determine whether Kohls' instrument can be configured to implement the one or more preconditions for data acquisition, as recited in Claim 1.
The Examiner respectfully disagrees. Kohls determines whether to implement the one or more preconditions for data acquisition and correspondingly configures the instrument because in Step 56, a corresponding decision is made to collect more data when the pre-condition is not met, i.e. configure the instrument to collect more data.  
Under the BRI, “whether there is more data to collect” (Kohls [0026]) corresponds to a decision “whether to implement the one or more preconditions for data acquisition”. The claim does not require “a situation where his device could not implement his preconditions” as argued.
According to Dictionary.com, one of the meaning of “whether” is “used to introduce a single alternative, the other being implied or understood, or some clause or element not involving alternatives): See whether or not she has come. I doubt whether we can do any better.  (Underlining by Examiner).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863